Motion by State to docket and dismiss defendant's appeal.
Indictment: murder.
Verdict: guilty of murder in the first degree.
Sentence: death by asphyxiation.
Although the time for serving the same has long since expired, the Clerk of the Superior Court of Robeson County certifies that no case on appeal has been filed in his office and that counsel for defendant have notified him that the appeal herein will not be perfected. The Attorney-General moves to docket and dismiss the appeal under Rule 17.
Before ruling on a motion to docket and dismiss in a case where the death penalty was imposed, it is our custom to examine the record proper to ascertain whether the proceeding below was in all respects regular. We find no error or irregularity therein. Therefore, upon the facts now made to appear, the motion to docket and dismiss the appeal must be allowed. It is so ordered.
Judgment affirmed.
Appeal dismissed.